Citation Nr: 0815556	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  02-06 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for claimed coronary artery 
disease (CAD), to include as secondary to the service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the RO.

The Board remanded this appeal back to the RO in February 
2006 for further development of the record.


FINDING OF FACT

CAD is not shown to be due to any event or incident of the 
veteran's active service or otherwise to have been caused or 
aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The veteran's disability manifested by CAD is not due to 
disease or injury that was incurred in or aggravated by 
service; nor is proximately due to or the result of his 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in multiple notice letters.  By these letters, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed March 2002 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Moreover, the RO most recently readjudicated the 
appeal in January 2008.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
a service connection claim.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain diseases, including organic heart diseases such 
as CAD may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen.  71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(b)).  

Under this revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted, the medical evidence does not 
serve to establish a causal relationship between the service-
connected PTSD and his claimed CAD.  As such, no action is 
required to establish the "baseline level of severity" of 
his service-connected PTSD, and the provisions of 38 C.F.R. 
§ 3.310(b) are not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the provisions of 38 C.F.R. 
§ 3.310(b) to date.  See Bernard v. Brown, 4 Vet. App. at 394 
(1993).  

During service, the veteran was seen for complaints of chest 
pain on several occasions including September 1973, September 
1978 and February 1979.  These treatment records also 
document a history of treatment for high blood pressure.  The 
February 1979 service treatment record reported a family 
history of arterial sclerotic heart disease.  However, on 
examination, the veteran's EKG was normal and there was no 
evidence of sustained hypertension.

Subsequent to service, a March 1980 EKG indicates sinus 
bradycardia.  The post service treatment records are replete 
with reference to treatment for elevated blood pressure.  In 
a July 2001 VA cardiology note, the veteran was seen for 
follow-up after labs and pulmonary function tests.  The 
veteran continued to complain of dyspnea on exertion.  The 
examiner noted a strong family history of CAD.  The veteran 
was scheduled for outpatient catheterization.

During a March 2003 VA heart examination, the examiner noted 
the veteran's documented service and post service treatment 
for cardiac conditions.  The veteran had a long history of 
smoking and smoked one to two packs of cigarettes a day.  The 
veteran had a family history of hypertension and strong 
family history of CAD.  The veteran underwent coronary CT 
which showed evidence of calcification.  Further tests showed 
mild inferoseptal decrease in perfusion with redistribution 
that was compatible with ischemia.  Cardiac catheterization 
showed single vessel disease with normal function.  The 
veteran began a medication regiment to help control his 
symptoms.

He did not have typical angial pain but did get sharp left-
sided pain, periodically, not related to exertion that would 
resolve spontaneously with rest.  The veteran was prescribed 
Nitroglycerin but had not needed to use the medication.  He 
worked in real estate and stayed active at his job without 
symptoms of chest pain.  He did complain of shortness of 
breath and reported that he was unable to exercise more than 
10 minutes on a treadmill without becoming short of breath.

On examination, the veteran's noted blood pressure readings, 
sitting, standing and lying, were 110/70, 120/80 and 110/70 
respectively.  His heart sounds were normal without murmur or 
gallop.

The veteran was diagnosed with CAD as evidenced by single 
vessel disease with normal left ventrical function on cardiac 
catheterization.  The examiner noted the veteran had 
occasional atypical chest pain but did not require the use of 
Nitroglycerin.  The examiner noted review of the service 
treatment records showed no evidence of sustained 
hypertension and abnormal EKG was felt to represent a 
prominent voltage that was secondary to his body habits, 
especially considering no other EKG criteria was present 
demonstrating left ventricular hypertrophy.  The examiner 
noted since service the veteran's blood pressure readings had 
been within the normal range.  Therefore, the examiner 
concluded that it was unlikely that the veteran's current CAD 
was causally related to his active military service.

In an August 2004 private treatment record, the veteran was 
evaluated for chest pain and increasing exercise induced 
fatigue.  The veteran's noted risk factors for CAD were 
cigarette smoking, family history, hypertension and 
hyperlipidemia.  The examiner noted the veteran underwent a 
previous cardiac catheterization in 2001 that revealed a 50% 
stenosis in 1 artery.

The veteran underwent another cardiac catheterization.  
Results showed the right coronary was dominant.  The veteran 
had significant single vessel disease with high-grade 
stenosis of the proximal left anterior descending with a long 
lesion noted not involving the ostium.  The noted lesion 
would be amenable to percutaneous coronary intervention only 
if the veteran did not have significant left main stenosis.  
The examiner recommended that the veteran undergo 
intravascular ultrasound to assess the left main.  If left 
main stenosis was confirmed the veteran would be recommended 
for aortocoronary bypass surgery.

During a March 2005 VA examination, the veteran reported that 
he underwent an aortocoronary bypass and had been doing 
fairly well since that time.  He did not have any chest pain 
or require any Nitroglycerin.  However, he did have a lot of 
shortness of breath and had his activities limited because of 
the shortness of breath.  Activities on level surface caused 
no problems.  He reported having hypertension since 1969-
1970, currently regulated by Avapro.  He reported that he 
smoked 2 packs of cigarettes per day since he was the age of 
16.

On examination his blood pressure was 130/86.  The heart was 
in normal sinus rhythm.  There was no murmur, friction rub or 
extrasystoles detected.  The veteran was diagnosed with CAD, 
status post aortocoronary bypass, secondary to hyperlipidemia 
and smoking, with a cardiac function capacity of 8 METS.  The 
examiner opined that the cardiac disease was not secondary to 
PTSD.

In the December 2006 VA addendum opinion the examiner 
reported that the conclusion reached in March 2005 was 
unchanged.  The examiner opined that CAD was not due to the 
service-connected PTSD, rather, all the evidence pointed to 
the major risk factors of elevated cholesterol and a smoking 
history of 2 1/2 packs per day.  Thus, the CAD was not due to 
PTSD.

In this case, the only evidence of record supporting the 
veteran's claim is various lay statements made by him and his 
wife.  While the veteran and his wife are certainly competent 
to make statements concerning symptoms capable of lay 
observation, they have not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.

Further, the veteran has not presented any medical evidence 
showing a relationship between any claimed CAD and his 
service-connected PTSD.  In this regard, the Board notes that 
the veteran reported treatment for his CAD dated back in 
1980.  In the February 2006 remand, the Board directed the RO 
to contact the veteran to secure the necessary authorization 
to obtain these records.  The RO sent the veteran a VCAA 
letter in March 2006 requesting that the veteran provide the 
RO with the necessary consent to obtain these 1980 records.  
However, the veteran did not respond or otherwise provide the 
RO with the necessary authorization to obtain these records.  

The Board notes that it is well established that the duty to 
assist is not always a one-way street.  A veteran seeking 
help cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  Insofar as the veteran has not 
provided the necessary authorization to obtain these 
treatment records from 1980, the Board is of the opinion that 
no further assistance in this regard is required on the part 
of the VA.

Accordingly, in light of the veteran's failure to cooperate 
with the VA's efforts to assist him with the factual 
development of his claim, no further effort need be expended 
to assist the veteran in this regard and this claim is 
evaluated on the evidence of record.  

As the veteran and his wife do not have the medical training 
needed to render a diagnosis or a competent opinion as to 
medical causation, their lay opinions do not constitute 
competent medical evidence and lack probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996).  

Therefore, the preponderance of the evidence is against the 
veteran's claim of service connection for CAD to include as 
secondary to his service-connected PTSD and this claim must 
be denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because as 
noted the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Service connection for CAD claimed as secondary to the 
service-connected PTSD is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


